Citation Nr: 1046437	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a skin condition (to 
include the face and head).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.K.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for the 
above-noted claims.

The Veteran testified before the undersigned at a Central Office 
hearing in November 2010.  A transcript of the hearing is of 
record.

The Board notes that in an October 2008 rating decision, the RO 
granted service connection for traumatic arthritis of the right 
wrist.  This was a full grant of the benefit sought with regard 
to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 
1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. at 83.  The threshold for finding a 
link between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service treatment records are negative for any evidence of a back 
disability and at the time of his discharge examination in 
September 1967, the Veteran's spine was evaluated as normal.

Outpatient treatment records from the VA Medical Center in 
Lexington, Kentucky show that the Veteran's has complained of 
back pain since January 2007, and that he is noted to have 
degeneration of the lumbar or lumbosacral intervertebral disc.  
Treatment records from the Lexington Clinic show that the Veteran 
reported post-service injuries to his back in 1982 and 1986, and 
on-the-job injuries to his back in 1988 and 1990.  They also show 
that he underwent decompressive laminectomies in 1986 and 1990 to 
treat a compression fracture of the L4 vertebra, and that he was 
diagnosed with degenerative arthritis of the lumbar spine.

During his November 2010 hearing, the Veteran testified that he 
had had problems with his back since 1966, and that he initially 
self-medicated himself with alcohol.

The medical evidence of record shows that the Veteran has been 
diagnosed with degenerative arthritis of the lumbar spine, which 
he claims is related to his active military duty.  However, 
contemporaneous evidence of an ongoing low back disability in the 
years following service is not of record and the evidence of 
record also shows that his current back disability may be related 
to post-service injuries.  

An examination and opinion are needed to determine the nature and 
etiology of any currently demonstrated low back disability.  
38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that he has a bilateral foot disability 
related to his active military service.  He claims that his feet 
draw up and get stiff and that he is extremely limited in his 
ability to walk due to the pain in his feet.  See November 2010 
hearing transcript.

Service treatment records are negative for any evidence of a foot 
disability and at the time of his discharge examination in 
September 1967, the Veteran's lower extremities were evaluated as 
normal.

The post-service medical evidence, which includes outpatient 
treatment records from the VA Medical Center in Lexington, 
Kentucky, shows that the Veteran has complained of leg and foot 
pain with walking and pain in the limbs since 2007; however, no 
specific foot disability was diagnosed.  These records also show 
that in April 2007, an examiner noted that the Veteran's 
complaints of leg and foot pain could be musculoskeletal versus 
peripheral vascular disease, and ordered foot X-rays and a 
podiatry referral.  However, the records do not show that the 
Veteran ever had the ordered foot X-rays or the consultation with 
podiatry; therefore, a diagnosis of a bilateral foot disability 
was never definitively confirmed or ruled out.

During his November 2010 hearing, the Veteran testified that he 
has had problems with his feet since service.  Specifically, he 
stated that during service, his right foot would give out and 
that he was told he had fallen arches.  

The medical evidence of record shows that the Veteran has 
reported pain in his feet, which he claims began during active 
military duty.  Although a VA examiner indicated during 
outpatient treatment that the Veteran's complaints may be related 
to a musculoskeletal disorder, a definitive diagnosis of a 
bilateral foot disability was never confirmed or ruled out.  
Furthermore, contemporaneous evidence of an ongoing bilateral 
foot disability in the years following service is not of record.  
An examination and opinion are needed to determine the nature and 
etiology of any currently demonstrated bilateral foot disability.  
38 USCA sec 5103A(d) (West 2002).

The Veteran contends that he has a skin condition related to 
active military service, to include exposure to Agent Orange 
during active duty in Vietnam.  He testified that he first 
observed this condition in service and that it had continued 
since.  An examination is needed to determine whether he has a 
current skin disease and if so, whether it is related to service.

During his November 2010 hearing, the Veteran testified that 
polyps were removed from his skin by his private doctor, RS, at 
Castle Hospital.  VA has adopted a regulation requiring that when 
it becomes aware of private treatment records it will 
specifically notify the claimant of the records and provide a 
release to obtain the records.  If the claimant does not provide 
the release, VA has undertaken to request that the claimant 
obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  If appears 
that there may be additional private treatment records that are 
not part of the claims folder.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of 
treatment provided to the Veteran by Dr. 
Regis Stern at Castle Hospital for a skin 
condition, to include removal of polyps.  
These efforts should be undertaken in 
accordance with 38 C.F.R. § 3.159(e)(2) 
(2010).

2.  Afford the Veteran an examination to 
determine the etiology of his current low 
back disability.  The examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the current low back disability had its 
onset in service or is otherwise the 
result of a disease or injury in service.  

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.  If 
the Veteran's statements are discounted, 
the examiner should provide a reason for 
doing so.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so and note whether there 
is additional evidence that would permit 
the examiner to provide the needed 
opinion.

3.  Afford the Veteran an examination to 
determine the nature and etiology of any 
current foot disability.  Any indicated 
studies should be performed.

A diagnosis of a foot disability should be 
confirmed or ruled out.  If a foot 
disability is diagnosed, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the current foot 
disability is etiologically related to the 
Veteran's military service.  

The examiner should also provide an 
opinion as to whether the Veteran has a 
current low back disability related to any 
current foot disability.

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.  If 
the Veteran's statements are discounted, 
the examiner should provide a reason for 
doing so.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so and note whether there 
is additional evidence that would permit 
the examiner to provide the needed 
opinion.

4.  Afford the Veteran an examination to 
determine whether he has a current skin 
disease, and if so, whether it is related 
to service.  Any indicated studies should 
be performed.

A diagnosis of a skin disease should be 
confirmed or ruled out.  For VA purposes a 
current disability is shown, if the disease 
was present at any time during the current 
appeal period.  If a current skin disease 
is shown, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the current 
disease had its onset in service or is 
otherwise the result of a disease or injury 
in service.  The examiner is advised that 
the Veteran is competent to report 
observable symptoms and his history.

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions. If the 
Veteran's reports are discounted, the 
examiner should provide a reason for doing 
so.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why 
this is so and note whether there is 
additional evidence that would permit the 
examiner to provide the needed opinion.

5.  If any benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued.  The case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

